Citation Nr: 0705184	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  96-22 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his mother


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from April 1976 to July 1977.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter has been previously remanded on two occasions, 
and that the action requested in those remands has been 
accomplished to the extent possible.  This case is now ready 
for further appellate review.


FINDING OF FACT

The veteran's left ear hearing loss is manifested by, at 
worst, level IV in the left ear and level I in the right ear; 
an exceptional disability picture is not shown.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.85, 4.86, Diagnostic Code 
6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised on multiple occasions of the evidence necessary to 
substantiate his claim for an increased rating.

More specifically, following the Board's remands in December 
2003 and March 2006, the veteran was advised in letters dated 
in April and August 2006 of the evidence necessary to 
substantiate claims for increased ratings, and the respective 
obligations of the Department of Veterans Affairs (VA) and 
the veteran in obtaining that evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  These letters also 
notified the veteran of the bases for assigning ratings and 
effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Although the April and August 2006 VCAA notice letters did 
not specifically request that the appellant provide any 
evidence in the appellant's possession that pertained to the 
claim as addressed in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), as demonstrated from the foregoing communications 
from the regional office (RO) and the Board, the Board finds 
that appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and has not 
indicated any intention to provide any additional evidence in 
support of his claim.  The Board also observes that the 
veteran's representative has asserted that the VA 
examinations to assess his left hearing loss were inadequate 
for rating purposes because they failed to assess the 
veteran's hearing loss based on his ordinary activities.  
However, the requirements for an examination are set forth at 
38 C.F.R. § 4.85 (2006), and the Board finds that the 
examinations conducted in this matter met those requirements.  
While the representative additionally submits that the RO 
failed to consider 38 C.F.R. § 3.321 (2006) in assessing the 
veteran's entitlement to a higher rating for his left ear 
hearing loss, the Board notes that during the pendency of 
this appeal, the RO considered entitlement under this 
provision in supplemental statements of the case dated in 
November 1996 and October 2001.

Consequently, based on all of the foregoing, the Board finds 
that remand of this claim for further notice and/or 
development under the VCAA would be an unnecessary use of VA 
time and resources.


II.  Entitlement to a Compensable Rating for Left Ear Hearing 
Loss

Background

The history of this disability shows that service connection 
for left ear hearing loss was originally established in a 
December 1985 rating decision, at which time a noncompensable 
rating assigned, effective from July 1985.  

The veteran filed the subject claim for a compensable rating 
in November 1994.  

On the authorized audiological evaluation in April 1995, pure 
tone thresholds, in decibels, were 15, 15, 5, 10, and 10 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the right, and 65, 55, 40, 45, and 55 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the left.  Pure tone threshold averages were 
10 on the right and 49 on the left, and speech recognition 
scores were 100 percent on the right and 96 percent on the 
left.

The diagnosis was that hearing on the right ear was within 
normal limits and mild to severe mixed hearing loss across 
test frequencies on the left.  

At the veteran's personal hearing in September 1996, the 
veteran described how his hearing loss affected his daily 
activities.

On the authorized audiological evaluation in August 2000, 
pure tone thresholds, in decibels, were 15, 15, 5, 10, and 15 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the right, and 60, 60, 65, 45, and 55 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the left.  Pure tone threshold averages were 
11 on the right and 56 on the left, and speech recognition 
scores were 100 percent on the right and 96 percent on the 
left.

The diagnosis was that hearing on the right ear was within 
normal limits and moderate to moderately severe primarily 
conductive hearing loss through 4000 Hertz, and severe to 
profound hearing loss at 6000 to 8000 Hertz on the left.  

On the authorized audiological evaluation in September 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
10
15
15
LEFT
75
65
55
55
65

Pure tone threshold averages were 15 on the right and 60 on 
the left.  Speech audiometry revealed a speech recognition 
ability of 100 percent bilaterally.  

The diagnosis was mild low frequency sensorineural hearing 
loss on the right, and severe to moderately severe conducting 
hearing loss on the left.


Rating Criteria and Analysis

Under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006), an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test, as it was in this case.  Examinations are to 
be conducted without the use of hearing aids.  To evaluate 
the degree of disability from defective hearing, the rating 
schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the pure tone threshold 
average, as contained in a series of tables within the 
regulations.  The pure tone threshold average is the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.

Under 38 C.F.R. § 4.86(a) (2006), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  Under 38 C.F.R. § 4.86(b), 
when the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

If the veteran's impaired hearing is service connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the nonservice-connected ear will be assigned 
a Roman Numeral designation for hearing impairment of I, 
subject to the provisions of 38 C.F.R. § 3.383 of this 
chapter.  38 C.F.R. § 4.85(f).

The Board has reviewed the record and first notes that the VA 
audiological examination results from September 2006 indicate 
that left ear hearing loss is currently manifested at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz by an average 
pure tone threshold of 60, the highest pure tone threshold 
average obtained for the veteran since the filing of the 
veteran's claim in 1994.

When the pure tone threshold average is applied to Table VI, 
Numeric Designation of Hearing Impairment Based on Pure Tone 
Threshold Average and Speech Discrimination, the numeric 
designation for the left ear is II.  However, since each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the Board can alternatively 
consider Table VIa under 38 C.F.R. § 4.86(a).  Since the 
numeric designation for the left ear under Table VIa is 
higher at IV, the Board will assign this designation to the 
veteran's left ear.  Since the right ear is not service 
connected, it is assigned a designation of I.

38 C.F.R. § 4.86(b) is unavailable since the veteran did not 
exhibit both a pure tone threshold of 30 or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.

When the numeric designations are applied to Table VII, 
Percentage Evaluation for Hearing Impairment, the veteran's 
left ear hearing loss is determined to be noncompensable.  38 
C.F.R. § 4.85.

While the Board has considered the subjective evidence 
concerning the impairment the veteran experiences due to his 
hearing disability, the Board finds that the objective 
testing must be accorded by far the greatest weight in 
assessing the impact of the veteran's hearing disability on 
average occupational functioning.  The Board, therefore, 
concludes that entitlement to a compensable schedular 
evaluation for the veteran's hearing loss is not established.

In addition, as the United States Court of Appeals for 
Veterans Claims (Court) has pointed out, the assignment of a 
disability rating for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased (compensable) evaluation for left ear hearing loss.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board also cannot conclude that the disability picture as 
to the veteran's left ear hearing loss is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321 (2006).  The record does not reflect any recent or 
frequent hospital care, and any interference in the veteran's 
employment is not beyond the average impairment of earning 
capacity contemplated by the regular schedular criteria.  
Consequently, a higher rating on an extraschedular basis is 
not warranted.



ORDER

Entitlement to a compensable rating for left ear hearing loss 
is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


